 

Exhibit 10.5

RESTRICTED STOCK UNIT INDUCMENT AWARD AGREEMENT

Potbelly corporation

 

Executive: Robert D. Wright

 

 

As a material inducement for the Executive to commence employment as the Chief
Executive Officer of Potbelly Corporation, a Delaware corporation (the
“Company”), effective as of July 20, 2020 in accordance with Nasdaq Listing Rule
5635(c)(4), effective as of August 5, 2020 (the “Grant Date”), the Executive is
hereby granted an award of restricted stock units (“Restricted Stock Units”)
with respect to 300,000 shares of the Company’s common stock, $.01 par value
(“Common Stock”). The Award is subject to the following terms and conditions
(sometimes referred to as this “Award Agreement”).  Terms used in this Award
Agreement are defined elsewhere in this Award Agreement; provided, however,
that, solely for convenience, capitalized terms used herein and not otherwise
defined shall have the meaning set forth in the Potbelly Corporation 2019
Long-Term Incentive Plan (as the same may be amended from time to time, the
“Incentive Plan”); provided, however, that, as indicated in Section 1, certain
capitalized terms used herein shall have the meaning specified in the Employment
Agreement between the Company and the Executive dated July 20, 2020 (the
“Employment Agreement”).  Notwithstanding any provision of this Award Agreement,
this Award is not granted under the Incentive Plan.

 

1.Vesting and Forfeiture of Restricted Stock Units.   All Restricted Stock Units
shall be unvested unless and until they become vested and nonforfeitable in
accordance with this Section 1.  Subject to the terms and conditions of this
Award Agreement, fifty percent (50%) of the shares of Common Stock subject to
the Restricted Stock Units awarded hereunder shall vest on July 20, 2021 and the
remaining fifty percent (50%) of the shares of Common Stock subject to the
Restricted Stock Units awarded hereunder shall vest at the rate of one
twenty-fourth (1/24) of such shares of Common Stock on August 20th of each
month, beginning on August 20, 2022 (each a “Vesting Date”), provided, in any
case, that the Executive’s Termination Date has not occurred as of the
applicable Vesting Date. Notwithstanding the foregoing, if and only if a Change
in Control occurs prior to an applicable Vesting Date and if the Termination
Date occurs on or within twelve (12) months following the Change in Control by
reason of termination by the Company without Cause or termination by the
Executive for Good Reason, then the Termination Date shall be the “Vesting Date”
with respect to any Restricted Stock Units that have not vested prior to the
Termination Date. All Restricted Stock Units that are not vested upon the
Executive’s Termination Date shall immediately expire and shall be forfeited and
the Executive shall have no further rights thereto.  For purposes of this Award
Agreement, the terms “Change in Control,” “Termination Date,” “Cause,” and “Good
Reason” shall have the meaning specified in the Employment Agreement. Restricted
Stock Units that have become vested on a Vesting Date are referred to as “Vested
Stock Units”.

 



--------------------------------------------------------------------------------

 

2.Payment of Restricted Stock Units.  Any Restricted Stock Units that become
Vested Stock Units on a Vesting Date in accordance with Section 1 shall be paid
promptly upon (but not more than thirty (30) days after) the applicable Vesting
Date by delivery of one share of Common Stock for each such Vested Stock Unit
being paid as of such date, subject to the terms and conditions of this Award
Agreement.

3.Designation of Beneficiary.  The Executive may designate a person or persons
to receive payment in respect of the Executive’s Vested Stock Units, in
accordance with the terms of this Award Agreement, in the event that the
Executive dies prior to the payment in respect of such Restricted Stock Units (a
“Beneficiary”).  Such designation, or any change to a prior designation of a
Beneficiary, must be done by giving notice to the Committee on a form designated
by the Committee.  If, upon the death of the Executive, the Committee has
determined that there is no designated Beneficiary for part or all of the
Executive’s Vested Stock Units, such Restricted Stock Units shall be paid, in
accordance with the terms of the Award Agreement, to the Executive’s estate (and
the estate shall be deemed to be the Beneficiary for purposes of the Award
Agreement).

4.Withholding.  All payments or distributions with respect to Vested Stock Units
pursuant to this Award Agreement are subject to withholding of all applicable
taxes. At the election of the Executive and subject to such rules and
limitations as may be established by the Committee from time to time,
withholding obligations may be satisfied through the surrender of Common Stock
which the Executive already owns or to which the Executive is otherwise entitled
pursuant to this Award Agreement provided that the amount withheld in the form
of shares of Common Stock under this Section 4 may not exceed the minimum
statutory withholding obligation (based on the minimum statutory withholding
rates for Federal and state purposes, including, without limitation, payroll
taxes).

5.Miscellaneous.

 

(a)

Administration.  The authority to administer and interpret this Award and this
Award Agreement shall be vested in the Committee, and the Committee shall have
all powers with respect to this Award and this Award Agreement as it would have
if the Award was made under the Incentive Plan.  Any interpretation of this
Award or this Award Agreement by the Committee and any decision made by it with
respect to this Award or this Award Agreement is final and binding on all
persons.

 

(b)

Adjustment of Award. The number of Restricted Stock Units awarded pursuant to
this Award may be adjusted by the Committee in a manner consistent with Section
2.2 of the Incentive Plan to reflect certain corporate transactions which affect
the number, type or value of the Restricted Stock Units

 

(c)

Transfer Restrictions.  This Award Agreement, the Executive’s rights hereunder,
and the Restricted Stock Units are not transferable by the Executive except as
designated by the Executive by will or by the laws of descent and distribution.

 

(d)

Securities Law Requirements.  Notwithstanding any other provision of this Award
Agreement, the Company shall have no liability to make any distribution of
Common Stock under this Award Agreement unless such delivery or distribution

2

--------------------------------------------------------------------------------

 

 

would comply with all applicable laws.  In particular, no shares will be
delivered to the Executive unless, at the time of delivery, the shares qualify
for exemption from, or are registered pursuant to, applicable federal and state
securities laws.  

 

(e)

Notices.  Any notice required or permitted under this Award Agreement shall be
deemed given when delivered personally, or when deposited in a United States
Post Office, postage prepaid, addressed, as appropriate, to the Committee or the
Company at the Company’s principal offices, to the Executive at the Executive’s
address as last known by the Company or, in any case, such other address as one
party may designate in writing to the other.

 

(f)

Unfunded Obligation.  The Award shall not be funded, no trust, escrow or other
provisions shall be established to secure payments and distributions due
hereunder, and this Award shall be regarded as unfunded for purposes of the
Employee Retirement Income Security Act of 1974, as amended, and the Code.  The
Executive shall be treated as a general, unsecured creditor of the Company with
respect to amounts payable hereunder, and shall have no rights to any specific
assets of the Company.  

 

(g)

Successors and Assigns.  This Award Agreement shall be binding upon and inure to
the benefit of all successors and assigns of the Company and the Executive,
including without limitation, the estate of the Executive and the executor,
administrator or trustee of such estate or any receiver or trustee in bankruptcy
or representative of the Executive’s creditors.

 

(h)

Severability.  The terms or conditions of this Award Agreement shall be deemed
severable and the invalidity or unenforceability of any term or condition hereof
shall not affect the validity or enforceability of the other terms and
conditions set forth herein.

 

(i)

No Rights to Continued Service; No Rights as Stockholder.  The Award does not
constitute a contract of employment or continued service, and the grant of the
Award shall not give the Executive the right to be retained in the employ or
service of the Company or any of its affiliates, nor any right or claim to any
benefit under this Award Agreement, unless such right or claim has specifically
accrued under the terms of this Award Agreement.

 

(j)

Governing Law.  The validity and construction of this Agreement shall be
determined in accordance with the laws of the State of Illinois and applicable
federal law.

 

(k)

Counterparts. This Award Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.

 

(l)

Amendment. The Committee may amend this Award Agreement, provided that no
amendment or termination may, in the absence of written consent to the change by
the Executive (or, if the Executive is not then living, the affected
beneficiary),

3

--------------------------------------------------------------------------------

 

 

adversely affect the rights of the Executive or beneficiary under this Award
Agreement. Adjustments described in Section 5(b) shall not be subject to the
terms of this Section 5(l).

 

(m)

Section 409A.  It is intended that any amounts payable under this Award
Agreement shall either be exempt from or comply with section 409A of the
Code.  The provisions of this Award shall be construed and interpreted in
accordance with section 409A of the Code.  Notwithstanding any other provision
of this Award Agreement to the contrary, if any payment or benefit hereunder is
subject to section 409A of the Code, and if such payment or benefit is to be
paid or provided on account of the Executive’s termination of employment (or
other separation from service):

 

(i)

and if the Executive is a specified employee (within the meaning of section
409A(a)(2)(B) of the Code) and if any such payment or benefit is required to be
made or provided prior to the first day of the seventh month following the
Executive’s separation from service or termination of employment, such payment
or benefit shall be delayed until the first day of the seventh month following
the Executive’s termination of employment or separation from service; and

 

(ii)

the determination as to whether the Executive has had a termination of
employment (or separation from service) shall be made in accordance with the
provisions of section 409A of the Code and the guidance issued thereunder
without application of any alternative levels of reductions of bona fide
services permitted thereunder.

IN WITNESS WHEREOF, the parties have caused this Award Agreement to be executed
as of the Grant Date.

EXECUTIVEPOTBELLY CORPORATION

/s/ Robert D. Wright_______________By: /s/ Matthew J. Revord

Name:  Robert D. Wright            Name: Matthew J. Revord _______________

Its: Chief Legal Officer____________

4